Citation Nr: 0700014	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-18 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher (compensable) initial rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to March 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for bilateral hearing loss, and 
assigned a 0 percent, noncompensable disability rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had a VA audiology examination and testing in 
September 2002.  In September 2006, the veteran had a video 
conference hearing before the undersigned Veterans Law Judge.  
The veteran asserted that his hearing loss interfered with 
his interactions with people, and warranted a disability 
rating higher than the noncompensable rating that the RO 
assigned.  He reported that his hearing loss disability has 
continued to worsen over time, and had become worse than it 
was at the time of the September 2002 examination.  The 
veteran stated that he had records from private audiological 
testing that he intended to submit in support of his appeal.

As the veteran claims that his hearing loss has worsened 
since the most recent VA examination, the Board will remand 
the case for new audiological testing.  The veteran should 
also submit any private testing or treatment records he has 
in his possession that are not part of the VA claims file.  
In particular, copies of medical records from Industrial 
Health, Inc., which it was indicated would be sent to the 
undersigned on the day of the hearing (page 8 of the 
transcript), but it is unclear that these records were ever 
associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran is asked to resubmit 
records from Industrial Health, Inc.

2.  The RO should schedule the veteran for 
a VA audiological examination with 
audiometric testing.  The examination 
report with test results should be 
associated with the veteran's claims file.

3.  The RO should review the case.  If any 
benefit remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

